Oo Oo SN) DR WN F&F WY NH —

BF BO BO BOQ KO KD KN KRDO BRD RRO me me mm
ao Ss DWN A FF W NY F& COD O BoB NHN ND TO FF WD NO S| &

Case 2:18-cv-00402-DMC Document 29 Filed 04/23/20 Page 1 of 1

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
JOANNA B. Hoop, State Bar No. 264078
Acting Supervising Deputy Attorney General
ERIK A. GUTIERREZ, State Bar No. 273837
Deputy Attorney General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-7340

Fax: (916) 324-5203

E-mail: Erik.Gutierrez@doj.ca.gov
Attorneys for L. Goodrich,
P. Rahsev, and C. Pierce

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION

 

ZAIN RODNEY HOLMES, 2:18-cv-00402 DMC
Plaintiff, | [PROPOSED] ORDER

Judge: The Honorable Dennis M.
L. GOODRICH, et al. Cota

Trial Date: Not set

Defendant. | Action Filed: November 16, 2018

 

 

 

Good cause appearing, Defendants L. Goodrich, P. Rashev, and C. Pierce’s second request
for an extension of time to respond to Plaintiff's first sets of interrogatories and requests for
production of documents is GRANTED. Defendants shall serve their responses to Plaintiff's
first set of interrogatories on or before May 13, 2020, and their responses to Plaintiff's first set of

requests for production of documents on or before May 29, 2020.

  
 

Dated: April 23, 2020

 

DENNIS M. COTA
UNITED STATES MAGISTRATE JUDGE

1

 

Defendants’ Request for an Extension of Time (2:18-cv-00402 DMC)

 
